LICENSE AGREEMENT

1.   INTRODUCTION


THIS AGREEMENT is between the UNIVERSITY OF SOUTHERN CALIFORNIA, (hereinafter
USC) a California nonprofit corporation with its principal place of business at
University Park, Los Angeles, California 90089, and Derma Sciences Inc., a
United States corporation, with its principal place of business at 214 Carnegie
Center, Suite 100, Princeton, New Jersey (hereinafter Licensee).

WHEREAS USC warrants that it is the owner and that it has the right to
exclusively license those inventions which are the subject matter of the patent
applications listed in Appendix A and of which the inventors are Gere S.
diZerega & Kathleen E. Rodgers of USC (hereinafter the “Inventors”);

WHEREAS Licensee desires to obtain an exclusive license in the Field Of Use to
make, use, sell, offer for sell, and import products utilizing the inventions as
hereinafter defined;

WHEREAS, USC is willing to grant a worldwide, exclusive license in the Field of
Use to Licensee subject to the terms, conditions, limitations, and restrictions
set forth below;

NOW, THEREFORE, in consideration of the covenants herein contained, the parties
agree as follows:

2.    DEFINITIONS


For all purposes of this Agreement the following terms shall have the meanings
specified below:

a.    The term “Patent” or “Patents”, unless otherwise specified, shall mean any
and all patents and patent applications listed in both Appendix “A” and Appendix
“B” hereto (Appendix “A” and Appendix “B” may be added to but not subtracted
from without mutual consent from time to time by USC and USC shall notify
Licensee of any such additions), any patent applications covering an
Improvement, any and all patents issued therefrom or any divisions,
continuations, continuations-in-part (only to the extent that valid claims in
the continuation in part applications are entirely supported in the
specification and entitled to the priority date of the parent application
division), reexaminations, extension or reissue thereof and any and all foreign
patents issuing from any application filed which corresponds to claims contained
in any of the foregoing patents or applications. When referring to only the
patents in Appendix “A” or the patents in Appendix “B”, the terms “Appendix A
Patents” or “Appendix B Patents” will be used.

b.    “Product” or “Products” shall mean any article, composition, formulation,
apparatus, substance, chemical, material, method or service in the Field Of Use
which is made, used, distributed or sold by Licensee which:

  i.  is covered in whole or in part by one or more pending or unexpired claims
contained in a Patent in the country in which the Product(s) is made, used,
distributed, imported, offered for sale, or sold;


  ii.  is manufactured using a method or process which is covered in whole or in
part by


- 1 -

--------------------------------------------------------------------------------


  one or more pending or unexpired claims contained in a Patent in the country
in which (a) the Products(s) is made, used, distributed, imported, offered for
sale, or sold, or (b) the method or process is used or sold;


  iii.  the use of which is covered in whole or in part by one or more pending
or unexpired claims contained in a Patent in the country in which (a) the
Product(s) is made, used, distributed, imported, offered for sale, or sold, or
(b) the method or process is used or sold; or


  iv.  incorporates technology transferred to Licensee pursuant to the
confidential disclosure agreement between USC and Licensee dated October 25,
2006.


A Product is covered by a pending or unexpired claim of a Patent if in the
course of manufacture, use, distribution or sale, it would, in the absence of
this Agreement, infringe one or more claims of the Patent which has not been
held invalid by a court, patent office, or administrative tribunal from which no
appeal can be taken.

c.    “Field Of Use” shall mean:

Diagnosis, prognosis, treatment, mitigation or prevention of the following human
or animal diseases for the following conditions (a) treatment or minimization of
dermal scar; (b) treatment or minimization of acute and chronic wounds,
including but not limited to diabetic ulcer, venous stasis ulcer, and decubitus
ulcer; (c) treatment or minimization of skin injuries or lesions, including but
not limited to cuts and abrasions; (d) treatment related to the skin; (e)
treatment of burns; (f) any other dermal-related indications, whether known now
or subsequent to execution of the License Agreement. For the avoidance of doubt,
USC makes no representations or warranties that the Patents cover all of the
Field of Use.

Not withstanding the above, the following two fields shall be excluded from the
above-defined field-of-use:

  i.  “Bone Field” is defined as the healing, growth, grafting, regeneration,
repair or augmentation of bone, cartilage or skeletal tissue using peptides in
the homoSer Sub-Field. “homoSer Sub-Field” shall mean any class of peptides that
includes the homoSer amino acid at any position in the peptide.


  ii.  “Hematopoiesis Field” is defined as the healing, stimulation,
mobilization or repair of bone marrow or hematopoietic tissues and includes, but
is not limited to, A(1-7) and any fragment thereof. The peptide analogs claimed
in U.S. patent entitled “Wound Healing Compositions” U.S. Patent No. 7,022,675
and any related patent applications are excluded from the Hematopoiesis Field
and included in the Field of Use.


d.    “Know How” shall mean the information which are related to the Patents and
are owned or controlled by USC as of the Effective Date, including all methods,
processes, technical information, data, materials, compositions, designs,
drawings, systems, results of experimentation, whether or not recorded in a
tangible form, software, prototypes, experiments, notebooks, records,
biological, chemical, pharmacological, toxicological, clinical, regulatory,
analytical, quality control and manufacturing data, as well as the items
specifically indicated in Section 6 of this Agreement.

- 2 -

--------------------------------------------------------------------------------


e.    “Net Revenues” shall mean the gross revenue derived by Licensee or any
Sublicensee for the sale or distribution of any Product less the following
amounts actually paid by Licensee or Sublicensee respectively:

  i.  Normal trade, cash and quantity discounts allowed, including charge backs;


  ii.  Credits, allowances or adjustments, including amounts allowed for
returned, recalled, or defective Products;


  iii.  transportation charges or allowances including insurance;


  iv.  customs duties charges;


  v.  sales, transfer and other excise taxes or other governmental charges
levied on or measured by the sales but no franchise or income tax of any kind
whatsoever;


  vi.  rebates or reimbursements actually granted by Licensee, or its affiliates
to managed health care organizations, federal, state, or local governments (or
their agencies), including Medicaid rebates with each of the deductions
determined in accordance with US GAAP consistently applied; and


  vii.  Transfer of a reasonable number of free samples of the Product, and
prior to marketing, any clinical trial materials for which there is no charge.


        Every commercial use or disposition of any Product, in addition to a
bona fide sale to a customer, shall be considered a sale of such Product. The
Net Revenues, in the case of a use or disposition other than a bona fide sale,
shall be equivalent to the fair market value of any cash or non-cash
consideration received by Licensee for the use or disposition of such Product.

        In the event that any compensation is equity, the fair market equivalent
to such compensation will be payable in kind. Licensee will issue USC’s portion
of equity within ten (10) days of release of any imposed restrictions on the
sale of the stock.

f.    “Sublicensee” shall mean any third party licensed by Licensee or any
Sublicensee to make, use, offer for sale, sell, or import any Product in
accordance with sublicense rights granted pursuant to this Agreement.

g.    “Effective Date” of this Agreement shall be the date when the last party
has signed this Agreement.

h.    “Improvement” means any invention the practice of which would infringe at
least one pending or unexpired claim within the Patents, which is owned or
controlled by USC and is disclosed to USC within three (3) years of the
Effective Date of this Agreement and which invention is made in which Gere
DiZerega and/or Kathy Rodgers are named as an inventor or co-inventor with USC
personnel under their supervision on the patent application, including but not
limited to those enhancements and improvements relating to the efficacy, dosing,
formulation, manufacturing, or clinical trials related to the Products. Patents
covering Improvements to Appendix A Patents and Appendix B Patents shall be
considered Appendix A Patents and Appendix B Patents respectively.

- 3 -

--------------------------------------------------------------------------------


3.    LICENSE GRANT


a.    In consideration of the license fee and royalties, and subject to the
terms and conditions set forth in this Agreement, USC hereby grants to Licensee:

  i.  an exclusive license under the Appendix A Patents to make, have made, use,
import, sell, have sold and offer for sale Products in the Field Of Use
throughout the world;


  ii.  a nonexclusive license under the Appendix B Patents to make, have made,
use, import, sell, have sold and offer for sale Products in the Field Of Use
throughout the world; and


  iii.  the right to grant sublicenses of the rights granted in Sections 3.a.i.
and 3.a.ii., provided that any Sublicensee agrees to be bound by the terms and
conditions of this Agreement applicable to Sublicensees. All rights granted to
Sublicensees will terminate upon termination of this Agreement.


b.    All licenses pursuant to 3.a. and 3.b. to inventions conceived or first
actually reduced to practice during the course of research funded by a U.S.
federal agency are subject to the rights, conditions and limitations imposed by
U.S. law, including but not limited to the following:

  i.  The words “exclusive license” as used herein shall mean exclusive except
for the royalty-free non-exclusive license granted to the U.S. government by
U.S.C. pursuant to 35 U.S.C. Section 202(c)(4) for any Patent claiming an
invention subject to 35 U.S.C Section 201 and except for the rights of U.S.C.
and Inventors as set forth in Section 7.


  ii.  Licensee agrees that Products used or sold in the United States shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the relevant U.S. federal agency.


c.    For the rights and privileges granted under this Agreement, and subject to
the terms and conditions of this Agreement, Licensee will pay an initial license
fee of eight hundred forty thousand dollars ($840,000) to or on behalf of USC as
follows:

  i.  Within ten (10) days of the Effective Date, the sum of eighty three
thousand, three hundred and forty-eight dollars and twenty-five cents
($83,348.25)) to Livingston Research Institute, P.O. Box 31339, Los Angeles, CA
90031, Attn: Gere S. diZerega, M.D.. The payment obligation to USC of the sum
paid to Livingston Research Institute shall be deemed satisfied upon confirmed
receipt of this payment by Livingston Research Institute.;


  ii.  Within ten (10) days of the Effective Date, the sum of four hundred fifty
six thousand dollars ($456,000) to USC Stevens Institute for Innovation,
University of Southern California, Hughes Center, Suite EEB 131, 3740 McClintock
Avenue, Los Angeles CA, 90089-2561, Attn: Director; and


  iii.  Within thirty (30) days of Licensee’s receipt of the Know How specified
in Section 6, the sum of three hundred thousand dollars ($300,000) to U.S.
Biotest, 231 Bonetti Drive, Suite 240, San Luis Obispo, CA 93401-7310, Attn:
Gere S. diZerega, M.D. The payment


- 4 -

--------------------------------------------------------------------------------


  obligation to USC of the sum paid to U.S. Biotest shall be deemed satisfied
upon confirmed receipt of this payment by U.S. Biotest.


d.    The Termsheet entered between the parties on May 17, 2007 is completely
superseded by this License Agreement.

4.    ROYALTY AND ROYALTY TERM


a.    On all sales of Products anywhere in the world by Licensee or any
Sublicensee, Licensee shall pay USC a royalty on the annual aggregate of such
Net Revenue. The annual Net Revenue tiers listed below are based on 2007 dollars
and will be annually adjusted to account for inflation based on the Consumer
Price Index.

Annual Aggregate Net Revenues Received Royalty Rate Portion of annual aggregate
Net Revenues less than $100,000,000 6.5% Portion of annual aggregate Net
Revenues equal to or greater than $100,000,000 8.5%

b.     Royalties are due on revenues in countries for as long as the Patent is
not held invalid or unenforceable in the relevant country or region or, save as
otherwise provided in Section 17 hereof, until this Agreement is terminated.

c.     Licensee shall pay such royalties to USC on a calendar quarter basis.
With each quarterly payment, Licensee shall deliver to USC a full and accurate
accounting to include at least the following information:

  i.       Quantity of each Product sold (by country) by Licensee and its
Sublicensees;


  ii.       Total receipts for each Product (by country);


  iii.       Quantities of each Product used by Licensee and its Sublicensees;


  iv.       Names and addresses of Sublicensees of Licensee;


  v.       Total number of Products manufactured (by country); and


  vi.       Total royalties payable to USC.


d.     In each year the amount of royalty due shall be calculated quarterly as
of March 31, June 30, September 30 and December 31 and shall be paid quarterly
within the next sixty (60) days following such date. Every such payment shall be
supported by the accounting prescribed in Section 4.c. and shall be made in
United States currency. Whenever for the purpose of calculating royalties
conversion from foreign currency shall be required, such conversion shall be at
the rate of exchange thereafter published in the Wall Street Journal for the
last business day of the applicable quarter.

e.     The royalty payments due under this Agreement shall, if overdue, bear
interest until payment at a per annum rate equal to one and a half percent
(1.5%) above the prime rate in effect in the United States on the due date, not
to exceed the maximum permitted by law. The payments of such

- 5 -

--------------------------------------------------------------------------------


interest shall not preclude USC from exercising any other rights it may have as
a consequence of the lateness of any royalty payment.

f.     The obligation to pay a royalty under this Agreement on the Net Revenues
of a Product will be imposed only once with respect to the same unit of the
Product regardless of the number of Patents, or the number of claims within the
Patents, that cover the Product.

5.    MILESTONE PAYMENTS AND SUBLICENSE FEES


a.     With respect to the first Product claimed by the Patents that is
developed or sold for the treatment of the first indication in the Field,
Licensee will pay to USC the milestone payments upon achievement of the
corresponding milestone events set forth in the table below:

Milestone Payment Due 1.   2 months after FDA approval of first application for
1st indication $US 1,125,000 2.   1 month after product for first indication
achieves its first $25,000,000 in Net Revenue worldwide $US 2,250,000 3.   2
months after FDA approval of first application for 2nd indication $US 500,000 4.
  2 months after first EU regulatory approval for 2nd indication $US 250,000 5.
  2 months after first Japanese regulatory approval for 2nd indication $US
500,000 6.   2 months after FDA approval of first application for 3rd and
subsequent indications $US 500,000 7.   2 months after first EU regulatory
approval for 3rd and subsequent indications $US 250,000 8.   2 months after
first Japanese regulatory approval for 3rd and subsequent indications $US
250,000 9.   1 months following completion of first calendar year where annual
aggregate Net Revenues worldwide exceed $US 100,000,000 $US 4,000,000

b.     Licensee will spend at least one million two hundred thousand dollars
($1,250,000) on direct marketing of a Product within 12 months of FDA approval
for the first indication for that Licensed Product.

6.    TRANSFER OF KNOW HOW


Within seventy-five (75) days after the Effective Date of the License Agreement,
USC will grant the Licensee access to IND 71,204 and provide Licensee with
copies of all of the materials, information and data regarding Product that USC
owns or controls, including:

a.     All regulatory filings and correspondence with the FDA and other local,
state, or federal regulatory authorities;

- 6 -

--------------------------------------------------------------------------------


b.     All pre-clinical and clinical protocols, data, and reports (including
toxicology reports, clinical case report forms and other raw data);

c.     All Quality Assessment/Quality Control procedures, assays and associated
materials;

d.     Manufacturing processes for all formulations and related documentation,
batch records, and technical reports; and

e.     Documentation related to all subcontractors, including any evaluations of
potential contract manufacturers.

The cost for reproduction of documents requested by Licensee shall be paid by
Licensee, and shall not exceed seven (7) cents per page.

7.    RIGHTS RETAINED BY UNIVERSITY


Notwithstanding the exclusive license granted in Section 3.a., USC and Inventors
will have the absolute, nontransferable right to use the technology covered by
the Patents thereof, for conducting non-commercial research and educational
purposes only, but shall not grant any sublicenses or otherwise permit any third
parties to do so.

8.    PATENT PROSECUTION


a.     USC shall file, prosecute and maintain the Patents during the term of
this Agreement. Should Licensee require the filing of foreign patents, USC shall
take responsibility for filing, prosecuting and maintaining said foreign
patents. The filing, prosecution, and maintenance of the Patents shall be USC’s
primary responsibility, but USC shall provide Licensee with reasonable and
timely opportunity to advise USC in such filing, prosecution, and maintenance.

b.     Licensee shall reimburse all reasonable legal expenses incurred by USC in
filing, prosecuting and maintaining the U.S. and foreign Appendix A Patents.
These legal expenses shall include the reasonable attorneys’ and agents’ fees,
foreign filing fees and out-of-pocket costs associated with responding to office
actions and any other fees and costs directly related to obtaining and/or
maintaining the Appendix A Patents. Licensee shall remit reimbursement payments
within thirty (30) days of a written request by USC, and of Licensee receiving,
from USC, supporting documentation outlining the legal expenses incurred in
respect of the Appendix A Patents.

c.     Licensee shall pay all patent costs incurred after the Effective Date of
Appendix B Patents and its foreign counterparts on a pro-rata basis with other
licensees, not to exceed five thousand dollars ($5,000) per year, during the
term of this License Agreement.

d.     Licensee may, in its sole discretion but no less than ninety days prior
to a bar or other known event causing loss of rights, elect not to pursue or to
terminate the prosecution or maintenance of an Appendix A Patent, and in such
event, Licensee shall have no further obligation to pay for any expenses or fees
associated with said Patent after providing USC notice thereof. If the Licensee
elects (i) not to pursue a Patent or (ii) to terminate the prosecution or
maintenance of a Patent in any country, then Licensee surrenders its right to
make, use or sell Products covered by the non-elected

- 7 -

--------------------------------------------------------------------------------


Patent in that particular country and shall back grant to USC the exclusive
rights previously granted to Licensee, without limitation, for that country.
Licensee agrees to execute all reasonably necessary documents to carry out this
grant back of rights to USC. Payments due and owing referred to in Section 8.c.
shall not be refunded upon such non-election or termination. USC may, in its
soled discretion but no less than ninety days prior to a bar or other known
event causing loss of rights, elect not to pursue or to terminate the
prosecution or maintenance of an Appendix B Patent.

e.     USC shall promptly provide Licensee with copies of all Patent prosecution
files. The attorney representing USC with respect to the Patents, shall provide
Licensee with copies of any correspondence to and from patent offices relating
to the Patents in order to give Licensee an opportunity to review and provide
input on all actions to be taken, including but not limited to responses to
Restriction Requirements, Office Actions, and other such substantive actions. If
USC decides to transfer the prosecution of the Patents from the attorney
representing USC as of the date of the agreement to another attorney or firm,
USC shall have the right to select such other attorney or firm, subject to the
approval of Licensee not to be unreasonably withheld.

9.    PATENT INFRINGEMENT


a.     Defensive Controversy

The parties shall promptly notify each other of all claims, allegations and
notifications that the Licensed Products infringe the patent rights of third
party patents. Except for the placing in escrow of a portion of royalties as
referred to hereinafter, USC shall have no obligation or liability in the event
that legal action is brought against Licensee for patent infringement, except as
set out herein. Such obligations and liability shall be borne by licensee.
Licensee may choose legal counsel and defend the patent infringement lawsuit.
Licensee shall have the first option to decide whether and what steps should be
taken to defend, prevent or terminate any alleged infringement, and shall have
the right to settle any such claims. No settlement, consent judgment, or other
voluntary final disposition of the matter may be entered into without USC’s
consent, which shall not be unreasonably withheld. USC shall cooperate with
Licensee and shall provide all reasonable assistance to Licensee in connection
with such an infringement claim.

In the event that an infringement lawsuit is brought by a third party, Licensee
shall place all of the royalties derived from sales of the Product in the
country where such lawsuit is pending in an interest-bearing escrow account. The
escrow account shall be established in a bank mutually acceptable to both
parties under escrow instructions insulating the funds from claims of any
creditor. Upon settlement or other termination of the lawsuit, one-half (1/2) of
any judgment amount, reasonable attorneys’ fees and costs, may be paid from this
escrow account. Should the settlement of any such patent infringement lawsuit
involve payment of royalties by Licensee to a third party for the continued
right to manufacture, use, sell, offer for sell, or import the Product, then
funds in the escrow account and royalties payable to USC may be applied against
up to one-half (1/2) of such royalties to a third party. Any funds thereafter
remaining in the escrow shall be paid to USC. The above shall constitute USC’s
sole liability and responsibility to Licensee in the event of such action.
Royalties paid to third parties as provided for above shall be included when
determining whether the minimum royalty provided for in this Agreement has been
paid in a given year. During the patent infringement lawsuit both parties shall
keep each other informed in writing of significant developments in the lawsuit.
No settlement, consent judgment, or other voluntary final disposition

- 8 -

--------------------------------------------------------------------------------


of the matter may be entered into without Licensee’s consent, which shall not be
unreasonably withheld.

b. Offensive Controversy

The parties shall promptly notify each other of any potential infringement of a
Patent in the Field of Use. In the event that a third party infringes on a
Patent in the Field of Use, Licensee shall have the first option, but not an
obligation, to bring legal action to enforce any such patent. If Licensee
exercises such right, Licensee shall select legal counsel and pay all reasonable
legal fees and costs of prosecution of such action. In such a case, Licensee
shall have the sole right to control the litigation strategy of the action, and
USC shall provide all reasonable assistance to Licensee in bringing and
prosecuting such an action, including consent to be named and joined as a real
party in interest, necessary party, or indispensable party in any such lawsuit.
In the event that Licensee shall choose not to take such action, USC shall have
the right, at its option and at its own expense, to prosecute any action to
enjoin such infringement or to prosecute any claim for damages. The party
prosecuting any such action shall be entitled to retain any funds received as a
result of settlement or judgment of such action. The parties may also agree in
writing to jointly pursue infringers. After deduction and payment to the parties
of their respective costs and fees (including without limitation reasonable
attorney’s fees) incurred in prosecuting any such jointly prosecuted actions,
the net funds obtained as a result of settlement or of judgment of any such
jointly prosecuted action shall be divided in the following manner: 25% of all
net funds shall be divided equally by the parties and 75% of all the net funds
shall be divided between the parties in the proportion to the amount of legal
fees and costs incurred by the parties in the prosecution of such actions. If
funds are insufficient to pay all costs and fees then all of the funds shall be
paid to the parties in said proportion.

c.     During any litigation hereunder both parties shall keep each other timely
informed of any significant development in the litigation and provide all
reasonably requested technical assistance. During any said controversy, full
royalty payment shall continue, except as otherwise provided herein with respect
to the deposit in escrow.

10.    RECORDS


Licensee shall keep and shall require Sublicensees to complete, true and
accurate books of account and records for the purpose of showing the derivation
of all amounts payable to USC under this Option and License Agreement. Said
books and records shall be kept at Licensee’s principal place of business for at
least four (4) years following the end of the calendar year to which they
pertain and shall be open at all reasonable times for inspection by a
representative of USC for the purpose of verifying Licensee’s royalties
statement or Licensee’s compliance in other respects with this Option and
License Agreement. All information obtained as a result of such audit shall be
maintained in confidence, except that the representative may disclose to USC the
aggregate amount of royalties due to USC during each year, as determined in such
audit. Should an audit by USC show an underpayment of royalties by more than
10%, Licensee shall immediately pay such underpayment and all interest, as well
as for USC’s reasonable audit expenses.

- 9 -

--------------------------------------------------------------------------------


11.    SERVICES OF INVENTORS


Should Licensee desire to use the services of Inventors for further testing
and/or market studies of the technology claimed by the Patents, a separate
research and development and/or consulting agreement should be negotiated with
Inventors and USC.

12.    SUBLICENSING


Licensee may sublicense the Patents if (i) advance notice is given to USC; (ii)
the Sublicensee agrees in writing to be bound by the terms of this Sections 2,
3, 7, 9, 10, 13, 15, 16, 17 and 25 of the Agreement; and (iii) USC receives a
copy of the sublicense agreement within thirty (30) days of its execution.

13.    PATENT MARKING


Licensee shall use reasonable efforts to place all appropriate patent and other
intellectual property notices, markings and indicia on product and marketing
literature for the Products as needed to protect the patent and other
intellectual property rights of USC and right for damages for infringement
thereof.

14.    PUBLICATIONS


Nothing in this Agreement shall limit or prevent USC or Inventors from
publishing any information about the Appendix A Patents. Sixty (60) days prior
to submission for publication, USC and Inventors will submit the proposed
publication, for review only, to Licensee, so that Licensee will have an
adequate opportunity to assess whether any patent or other filings should be
made prior to such publication.

15.    PUBLICITY


Except as provided herein, neither party shall use the name, trade name,
trademark or other designation of the other party in connection with any
products, promotion or advertising without the prior written permission of the
other party.

16.    ASSIGNMENTS/TRANSFER


This agreement may not be assigned by either party, except that Licensee may
assign the entire Agreement to a purchaser of all or substantially all of such
of its assets as are used or held for use exclusively with respect to a Product
or to a successor corporation resulting from any merger or consolidation of
Licensee with or into such corporation, provided that the purchaser or successor
agrees to be bound by this Agreement and prior written notice is provided to
USC.

- 10 -

--------------------------------------------------------------------------------


17.    TERMINATION


a. Upon the breach of or default under this Agreement by either party, the
non-breaching party may terminate this Agreement by forty-five (45) days written
notice to the breaching party. Said notice shall be effective at the end of the
notice period unless during that period, the breaching party remedies the defect
or default.

b. Licensee may terminate this Agreement at any time, for any reason, by
providing USC with sixty (60) days written notice, and all obligations to pay
future option fees, license fees, milestone payments, or royalties shall be
terminated. No option fees, license fees, or royalties that are currently due or
that accrue during the aforesaid notice period shall be returnable.

c. This Agreement may also be terminated immediately by USC upon notice to
Licensee upon the occurrence of any of the following: (i) Licensee attempts to
use, sublicense, transfer or assign its rights or obligations under this
Agreement in any manner contrary to the terms of this Agreement or in derogation
of USC’s proprietary rights; (ii) Licensee fails to obtain and maintain the
insurance coverages required by Section 25 hereof; or (iii) Licensee is
determined to be insolvent or makes an assignment for the benefit of creditors,
or has a bankruptcy petition filed by or against it, or a receiver or trustee in
bankruptcy or similar officer is appointed to take charge of all or part of
Licensee’s property.

d. Upon termination of the Agreement all rights granted to or provided by each
party to the other shall automatically and irrevocably revert to the granting
party.

e. In the event of termination (other than for breach by USC), at USC’s option,
Licensee will transfer to USC the development program for the Product(s)
(including all regulatory filings and approvals, clinical data, manufacturing
process), improvements, and intellectual property relating to the Products,
subject to an agreement on financial compensation payable to Licensee in
consideration of the value contributed prior to termination, which compensation
shall in no event be less than the total of all out-of-pocket costs related to
the Commercial Co-Development Plan attached hereto as Appendix C, incurred by
Licensee.

f. Surviving any termination are:

  i.  Licensee’s obligation to pay royalties accrued or accruable.


  ii.  Licensee’s obligation of Section 10 to keep and allow a final audit.


  iii.  Any cause of action or claim of Licensee or USC, accrue or to accrue,
because of any breach or default by the other party.


  iv.  The provisions of Sections 9 (infringement), 23 (warranties and warranty
disclaimers), 24 (indemnity) and 25 (insurance).


g. Upon termination of this Agreement, Licensee agrees to promptly discontinue
the manufacture and sale of the Products and the use of the Patents. Within
ninety (90) days after such termination, Licensee shall provide USC with a
written inventory of all Products currently in its stock as of the date of
termination (the “Inventory”). USC shall have the option to allow Licensee to

- 11 -

--------------------------------------------------------------------------------


dispose of such Inventory at its normal prices within six (6) months after said
termination. Licensee shall dispose of this Inventory only to customers who had
previously purchased Products form Licensee during the term of this Agreement,
and in no event shall Licensee sell such Inventory to wholesalers, diverters,
jobbers or any other entity which does not sell at retail exclusively or to
anyone else who intends to sell such Inventory at close-out. The disposition of
all such Inventory, however, shall be subject to all of the terms and conditions
of this Agreement. After the six (6) month sell-off period, Licensee shall
destroy or return to USC all remaining unsold Products, and all packaging and
marketing materials, and shall certify their destruction or return to USC
specifying the number of each destroyed or returned. All royalty obligations,
including any unpaid portions of the minimum royalty, shall be accelerated and
shall become immediately due and payable. In addition, Licensee shall
immediately destroy or deliver to USC all materials relating to the Patents,
together with all copies thereof.

h. Licensee acknowledges and agrees that any violation of this Agreement by
Licensee would result in irreparable harm to USC. Accordingly, Licensee consents
and agrees that, if it violates any of the provisions of this Agreement, USC
shall be entitled, in addition to other remedies available to it, to an
injunction to be issued by any court of competent jurisdiction restraining the
breaching party from committing or continuing any violation of this Agreement,
without the need for posting any bond or any other undertaking.

18.   NOTICES, REPORTS AND PAYMENTS


Any notice, report or payment permitted or required under this Agreement shall
be in writing, and shall be sent or delivered to the receiving party at the
address set forth below or at such address as either party may from time to time
designate in writing.

USC:

USC Stevens Institute for Innovation
University of Southern California
Attn: Director
Hughes Center Suite EEB 1313740
McClintock Ave.
Los Angeles, CA 90089-2561

LICENSEE:

Derma Sciences, Inc.
Attn: Edward J. Quilty
President and Chief Executive Officer
214 Carnegie Center, Suite 300
Princeton, NJ 08540

- 12 -

--------------------------------------------------------------------------------


19.   SECTION HEADINGS


Section headings are for the convenience of this Agreement only and shall not
add to or detract from any of the terms or provisions.

20.   SEVERABILITY


If any provision of this Agreement is held invalid under any law applicable to
the parties, Sublicensees and/or assignees, that provision shall be considered
severable and its invalidity shall not affect the remainder of this Agreement,
which shall continue in full force and effect.

21.   CONTROLLING LAW, JURISDICTION AND VENUE


This Agreement shall be deemed to be executed and to be performed in the State
of California, and shall be construed in accordance with the laws of the State
of California as to all matters, including but not limited to matters of
validity, construction, effect and performance. In the event of any controversy,
claim or dispute between the parties hereto arising out of or relating to this
agreement, such controversy, claim or dispute may be tried exclusively in the
courts of the State of California or in the United States Federal District Court
for the Central District of California, as either party may elect. Each of the
parties hereby waives any defense of lack of in personal jurisdiction, improper
venue and forum non conveniens, and agrees that service of process of such court
may be made upon each of them by personal delivery or by mailing certified or
registered mail, return receipt requested, to the other party at the address
provided for in Section 18 hereof. Both parties hereby submit to the
jurisdiction of the court so selected, to the exclusion of any other courts
which may have had jurisdiction apart from this Section 21.

22.   TERM OF THE AGREEMENT


Except as otherwise terminated pursuant to the other provisions of this
Agreement, this Agreement shall terminate upon expiration of the last to expire
of a valid Patent.

23.   WARRANTIES & WARRANTY DISCLAIMERS


a. USC represents and warrants that:

  i.  to its knowledge as of the date of the Agreement, the Patents ” are the
only patents owned or controlled by USC that would be infringed by the
manufacture, use, sale, offer for sale, or importation of the Product in the
Field Of Use, including but not limited to the product that is the subject of
IND 71,204;


  ii.  to its knowledge as of the date of the Agreement, the issued Patents are
valid and subsisting, USC is not aware of any prior art that would render the
issued Patents invalid or unenforceable, and USC has no knowledge of any
communications of U.S. or foreign government authorities or third parties that
the issued Patents are invalid or unenforceable;


- 13 -

--------------------------------------------------------------------------------


  iii.  to its knowledge as of the date of the Agreement, without obligation to
obtain any legal freedom to operate opinions, the manufacture, use, sale, offer
for sale, or importation of the Product in the form as it exists on the date of
the Agreement (including the product that is the subject of IND 71,204) would
not infringe on any patent of a third party;


  iv.  as of the date of the Agreement, it has not received any letters or
claims of third parties indicating that the manufacture, use, sale, offer for
sale, or importation of the Product may be infringing on patents of a third
party;


  v.  as of the date of the Agreement, the Patents are not subject to any
interference, opposition, reexamination, reissue, revocation, nullification or
similar official proceeding;


  vi.  the Appendix A Patents are not encumbered with third party licenses,
liens, mortgages, security interests or otherwise by any third parties, and USC
will not so encumber such Patents during the term of the Agreement;


  vii.  as of the date of the Agreement, it is the sole owner of the Patents and
has the right to grant the licenses granted under the Agreement.


b. Nothing in the Agreement shall be construed as a warranty or representation
that any Products made, used, sold or otherwise disposed of under any license
granted in the Agreement is or will be free from infringement of patents of
third parties.

c. USC will not have any obligation to bring or prosecute actions or suits
against third parties for infringement.

d. Nothing in this Agreement shall be construed as conferring the rights to use
in advertising, publicity or otherwise any trademark, trade name, or names or
any contraction, abbreviation, simulation or adoption thereof, or USC or
Licensee.

e. USC MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE; nor does USC represent that the rights granted hereunder
will result in Products that are commercially successful.

f. Licensee agrees that it will not hold USC liable for any technical accuracy
of any technical information or Know How provided by USC in developing and/or
manufacturing any Products.

g. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT WILL EITHER PARTY BE RESPONSIBLE
FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE, OR EXEMPLARY
DAMAGES OR ANY KIND, INCLUDING DAMAGES FOR LOST GOODWILL, LOST PROFITS, LOST
BUSINESS OR OTHER INDIRECT ECONOMIC DAMAGES, WHETHER SUCH CLAIM IS BASED ON
CONTRACT, NEGLIGENCE, TORT (INCLUDING STRICT LIABILITY) OR OTHER LEGAL THEORY,
AS A RESULT OF A BREACH OF ANY WARRANTY OR ANY OTHER TERM OF THIS AGREEMENT, AND
REGARDLESS OF WHETHER A PARTY WAS ADVISED OR HAD REASON TO KNOW OF THE
POSSIBILITY OF SUCH DAMAGES IN ADVANCE.

- 14 -

--------------------------------------------------------------------------------


24.   INDEMNITY


a. Indemnity by Licensee. Licensee shall defend, indemnify and hold harmless USC
and its trustees, officers, medical and professional staff, employees and agents
and their respective successors, heirs and assigns (the “Indemnified USC
Parties”), against all liabilities, demands, losses, costs, and expenses
(including without limitation reasonable attorneys fees) incurred by or imposed
upon the Indemnified USC Parties or any one of them in connection with any
claims, suits, actions, demands or judgments arising out of any theory of
liability (including but not limited to, actions in the form of tort, warrantee,
or strict liability) for death, personal injury, illness, or property damage
arising from Licensee’s or Sublicensees use, sale, or other disposition of the
Product(s). Licensee agrees, at its own expense, to provide attorneys to defend
against any actions brought or filed against any party indemnified hereunder
with respect to the subject of indemnity contained herein, whether or not such
actions are rightfully brought. To the extent that any proposed settlement
directly affects USC, the Licensee shall obtain the approval of USC before
finally agreeing to such settlement proposal, which consent shall not be
unreasonably withheld.

b. Indemnity by USC. USC shall defend, indemnify and hold harmless Licensee and
its trustees, officers, medical and professional staff, employees and agents and
their respective successors, heirs and assigns (the “Indemnified Licensee
Parties”), against all liabilities, demands, losses, costs, and expenses
(including without limitation reasonable attorneys fees) incurred by or imposed
upon the Indemnified Licensee Parties or any one of them in connection with any
claims, suits, actions, demands or judgments arising out of a breach of warranty
of this Agreement. USC agrees, at its own expense, to provide attorneys to
defend against any actions brought or filed against any party indemnified
hereunder with respect to the subject of indemnity contained herein, whether or
not such actions are rightfully brought. To the extent that any proposed
settlement directly affects Licensee, USC shall obtain the approval of Licensee
before finally agreeing to such settlement proposal, which consent shall not be
unreasonably withheld.

25.   INSURANCE


a. Upon the execution of this Agreement, Licensee shall at its sole cost and
expense, procure and maintain in effect a comprehensive general liability policy
of insurance in single limit coverage of not less than One Million Dollars
($1,000,000) per incident and One Million Dollars ($1,000,000) annual aggregate
for death, bodily injury or illness and Two Hundred Thousand Dollars ($200,000)
annual aggregate in property damage. Such comprehensive general liability
insurance shall provide (i) product liability coverage and (ii) broad form
contractual liability coverage for Licensee’s indemnification. If Licensee
elects to self-insure all or part of the limits described above (including
deductibles or retention which are in excess of $50,000 annual aggregate) such
self-insurance program must be acceptable to USC. Each such policy of insurance
shall name USC as an additional insured and shall provide for not less than
thirty (30) days prior written notice before any cancellation or material change
in coverage shall be effective. A Certificate evidencing the comprehensive
general liability policy herein defined shall be delivered to USC within ten
(10) days of the Effective Date of this agreement. Licensee shall maintain such
comprehensive general liability insurance until such time as the policy in
Section 25.b. or Section 25.c. is procured, or until fifteen (15) years after
the term of this Agreement.

b. During such time and in each country where Product, or any modification
thereof, is utilized

- 15 -

--------------------------------------------------------------------------------


in human clinical trials by Licensee or any Sublicensee, Licensee shall at its
sole cost and expense, procure and maintain in effect a comprehensive general
liability policy of insurance in single limit coverage of not less than Five
Million Dollars ($5,000,000) per incident and Five Million Dollars ($5,000,000)
annual aggregate for death, bodily injury, illness or property damage. Such
comprehensive general liability insurance shall provide (i) product liability
coverage and (ii) broad form contractual liability coverage for Licensee’s
indemnification. If Licensee elects to self-insure all or part of the limits
described above (including deductibles or retention which are in excess of
$125,000 annual aggregate) such self-insurance program must be acceptable to
USC. Each such policy of insurance shall name USC as an additional insured and
shall provide for not less than thirty (30) days prior written notice before any
cancellation or material change in coverage shall be effective. A Certificate
evidencing the comprehensive general liability policy herein defined shall be
delivered to USC prior to any manufacture, sale, distribution or administration
to humans. Licensee shall maintain such comprehensive general liability
insurance until such time as the policy in Section 25.c. is procured, or until
fifteen (15) years after the term of this Agreement.

c. During such time and in each country where Product, or any modification
thereof, is administered to humans, manufactured or distributed for any purpose
other than for human clinical trials as specified in Section 25.b. (including
for the purpose of obtaining regulatory approvals) by Licensee or any
Sublicensee, Licensee shall at its sole cost and expense, procure and maintain
in effect a comprehensive general liability policy of insurance in single limit
coverage of not less than Ten Million Dollars ($10,000,000) per incident and Ten
Million Dollars ($10,000,000) annual aggregate for death, bodily injury, illness
or property damage. Such comprehensive general liability insurance shall provide
(i) product liability coverage and (ii) broad form contractual liability
coverage for Licensee’s indemnification. If Licensee elects to self-insure all
or part of the limits described above (including deductibles or retention which
are in excess of $250,000 annual aggregate) such self-insurance program must be
acceptable to USC. Each such policy of insurance shall name USC as an additional
insured and shall provide for not less than thirty (30) days prior written
notice before any cancellation or material change in coverage shall be
effective. A Certificate evidencing the comprehensive general liability policy
herein defined shall be delivered to USC prior to any manufacture, sale,
distribution or administration to humans. Licensee shall maintain such
comprehensive general liability insurance during the period that the Product or
any modification thereof is being manufactured, sold, distributed or
administered to humans by the Licensee or its Sublicensee and a reasonable
period thereafter which in no event shall be less than fifteen (15) years.

d. In the event that Licensee does not maintain such insurance, but is
self-insured, or carries a substantial self-retention, USC may grant permission
for such self-insurance only if, in the sole discretion of USC, the net worth,
assets and earnings of the Licensee are deemed sufficient to protect USC’s
economic interests in the event of claims, liability, demands, damages, expenses
and losses from death, personal injury, illness, or property damage.

e. The minimum amounts of insurance coverage required under this Section
(subparts 25.a., 25.b., and 25.c.) shall not be construed to create a limit of
Licensee’s liability with respect to its indemnification in Section 24 or any
other provision of this Agreement.

f. By Sublicensee

- 16 -

--------------------------------------------------------------------------------


As a condition precedent to a grant sublicense, the prospective Sublicensee
shall agree to indemnify USC to the same extent and degree as Licensee has
agreed to indemnify USC herein. Such Sublicensee shall also provide insurance
identical in coverage and amount to that required of Licensee in Section 25.b.,
above, naming USC as additional insured. A Certificate evidencing the
comprehensive general liability policy shall be delivered to USC prior to USC’s
giving permission for such sublicensing agreement and a Certificate evidencing
the product liability coverage shall be delivered prior to first manufacture of
any Products by the Sublicensee. In the event a prospective Sublicensee does not
maintain such insurance, but is self-insured, or carries a substantial
self-retention, USC may grant permission for such sublicense only if, in the
sole discretion of USC, the net worth, assets and earnings of such prospective
Sublicensee are sufficient to protect USC’s economic interests in the event of
claims, liability, demands, damages, expenses and losses from death, personal
injury, illness, or property damage.

26.   ATTORNEYS’ FEES


In any action on or concerning this Agreement, the prevailing party shall be
awarded its reasonable attorneys’ fees, costs and necessary disbursements, to be
paid by the nonprevailing party.

27.   PRODUCT DEVELOPMENT


a.     Licensee or one or more of its Sublicensees shall use commercially
reasonable efforts to test, develop, obtain regulatory approval for and
commercialize each Product in the Commercial Co-Development Plan attached hereto
as Appendix C. Licensee shall be solely responsible for the pre-clinical and
clinical development and for the obtaining and maintaining of regulatory
approvals for the Products in the Field of Use. Licensee shall adhere to the
Commercial Development Plan which may be amended from time to time upon approval
of USC.

b.     On or before January 1 of each year during the term of this Agreement,
commencing January 1, 2008, Licensee shall submit to USC a report detailing the
Licensee’s and Sublicensee’s research, regulatory approval, marketing and
product development objectives the coming year as well as the research,
regulatory approval, marketing and development activities which Licensee and
Sublicensees undertook during the preceding year. The reports shall identify
specific future milestones (regulatory approval and product development) and
information demonstrating that the Licensee is providing sufficient financial
and manpower resources to evidence its use of reasonable efforts. Within six (6)
months after the signing of this Agreement and each two (2) years thereafter, a
representative of USC, at Licensee’s expense (including transportation, and, if
appropriate, lodging and meals), shall visit the manufacturing and marketing
facilities of Licensee and be presented with an in-depth updating of the
manufacturing capability and marketing network of Licensee.

28.   EXPORT CONTROLS


It is understood that USC is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (such laws include the Arms Export Control Act,
as amended and the Export Administration Act), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and

- 17 -

--------------------------------------------------------------------------------


regulations. The transfer of certain technical data and commodities by the
Licensee may require a license from the cognizant agency of the United States
Government and/or written assurances by Licensee that Licensee shall not export
data or commodities to certain foreign countries without prior approval of such
agency. USC neither represents that a license shall not be required nor that, if
required, it shall be issued. Licensee shall not engage in any activity in
connection with this Agreement that is in violation of any applicable U.S. law.

29.   INDEPENDENT CONTRACTOR


In rendering performances under this Agreement, Licensee will function solely as
an independent contractor and not as agent, partner, employee or joint venturer
with USC. Nothing in this Agreement shall be deemed or construed to create the
relationship of principal and agent, or of partnership or joint venture, and
neither party shall hold itself out as an agent, legal representative, partner,
subsidiary, joint venturer, servant or employee of the other. Neither party nor
any officer, employee, agent or representative thereof shall, in any event, have
any right, collectively or individually, to bind the other party, to make any
representations or warranties, to accept service of process, to receive notice
or to perform any act or thing on behalf of the other party, except as expressly
authorized under this Agreement or in writing by such other party in its sole
discretion.

30.   WAIVER


No waiver by either party of any default or breach shall be deemed as a waiver
of prior or subsequent default or breach of the same or other provisions of this
Agreement.

31.   ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the parties concerning
the subject matter hereof. No amendment, modification, extension or cancellation
of this Agreement shall be binding on the parties unless mutually agreed to and
executed in writing by each of the parties.

UNIVERSITY OF SOUTHERN CALIFORNIA   DERMA SCIENCES, INC.     By:     By:    
Dennis F. Dougherty
Senior Vice President of Finance and
Chief Financial Officer     Edward J. Quilty
President and Chief Executive Officer   Date:     Date:  



- 18 -

--------------------------------------------------------------------------------


Appendix A
List of Patents and Patent Application

United States Patents in Wound Healing

08/337,781   Use of Angiotensin III and Analogs Thereof in   Patent No.
5,629,292   November 14, 1994   Tissue Repair   Issued May 13, 1997   USC 2430A
    09/208,337   Use of Angiotensin II Fragments and Analogs   Patent No.
6,096,709   December 9, 1998   Thereof in Tissue Repair   Issued August 1, 2000
  USC 2430B
    08/990,664   Method of Promoting Healing in Skin Grafts   Patent No.
6,110,895   December 17, 1997       Issued August 29,2000   USC 2690A
    08/594,117   Use of Angiotensin II Analogs in Tissue Repair   Patent No.
5,716,935   January 13, 1996       Issued February 10, 1998   USC 2429A
    08/465,774   Use of Angiotensin II Type II Receptor   Patent No. 5,834,432  
June 6, 1995   Agonists inTissue Repair   Issued November 10, 1998   USC 2541
    09/503,872   Use of Angiotensin II Type II Receptor   Patent No. 6,444,646  
February 14, 2000   Agonists inTissue Repair   Issued September 3, 2002   USC
2541B
    09/210,249   Wound Healing Compositions   Patent No. 6,165,978   December 1,
1998       Issued December 26, 2000   USC 2767A
    09/698,354   Wound Healing Compositions   Patent No. 6,455,501   October 27,
2000       Issued September 24, 2002   USC 2767A
    10/213,701   Wound Healing Compositions   Patent No. 7,022,675   August 6,
2002       Issued April 4, 2006   USC 2767B
    07/494,914   Tissue Repair   Patent No. 5,015,629   March 9, 1990      
Issued May 14, 1991   USC 2146B
    09/266,293   Method for Promoting Production of Living   Patent No.
6,498,138   March 11, 1999   Tissue Equivalents   Issued December 24, 2002   USC
2781B
    09/532,221   Methods for Limiting Scar and Adhesion   Patent No. 6,730,775  
March 22, 2000   Formation   Issued May 4, 2004   USC 2883A
    Foreign Patents in Wound Healing
    22340/00 Australia   Use of Angiotensin II Fragments and Analogs   Patent
No. 758319   March 16, 2000   Thereof in Tissue Repair   Issued July 10, 2003  
USC
    94928150.5 Canada   Use of Angiotensin III and Analogs Thereof in   Patent
No. 0730465   September 19, 1994   Tissue Repair   USC 2430
    94928150.5 Belgium   Use of Angiotensin III and Analogs Thereof in   Patent
No. 0730465   September 19, 1994   Tissue Repair   USC 2430
    94928150.5 Switzerland   Use of Angiotensin III and Analogs Thereof in  
Patent No. 0730465   September 19, 1994   Tissue Repair  

A-1

--------------------------------------------------------------------------------


USC 2430   94928150.5 France   Use of Angiotensin III and Analogs Thereof in  
Patent No. 0730465   September 19, 1994   Tissue Repair   USC 2430
    94928150.5 UK   Use of Angiotensin III and Analogs Thereof in   Patent No.
0730465   September 19, 1994   Tissue Repair   USC 2430
    94928150.5 Greece   Use of Angiotensin III and Analogs Thereof in   Patent
No. 0730465   September 19, 1994   Tissue Repair   USC 2430
    94928150.5 Italy   Use of Angiotensin III and Analogs Thereof in   Patent
No. 0730465   September 19, 1994   Tissue Repair   USC 2430
    43648/96 Australia   Use of Angiotensin III and Analogs Thereof in  
AU713955   November 14, 1995   Tissue Repair   USC 2430A
    973609 Mexico   Use of Angiotensin III and Analogs Thereof in   Patent No.
201987,   November 14, 1995   Tissue Repair   USC 2430A
    57092/98 Australia   Method of Promoting Healing in Skin Grafts   Patent No.
723373   December 16, 1997   USC 2690A
    PA/a/1999/005562 Mexico   Method of Promoting Healing in Skin Grafts  
Patent No. 212457   December 16, 1997   USC 2690A
    947359 Mexico   Use of Angiotensin II Analogs in Tissue   Patent No. 194157
  September 23, 1994   Repair   USC 2429
    18177/99 Australia   Wound Healing Compositions   Patent No. 75525  
December 11, 1998   USC 2767A
    2315266 Canada   Wound Healing Compositions   Patent No. 2315266   December
11, 1998   USC 2767A
    EP 98963073.6   Wound Healing Compositions   European patent 1036089   USC
2767A
    EP 98963073.6   Wound Healing Compositions   Patent No. 1036089   Germany  
USC 2767A
    EP 98963073.6   Wound Healing Compositions   Patent No. 1036089   France  
USC 2767A
    EP 98963073.6   Wound Healing Compositions   Patent No. 1036089   Italy  
USC 2767A
    EP 98963073.6   Wound Healing Compositions   Patent No. 1036089   United
Kingdom   USC 2767A
    39117/00 Australia   Methods for Limiting Scar and Adhesion  No. 756156  
March 22, 2000   Formation   Issued April 17, 2003   USC 2883A
    2,369,107 Canada   Methods for Limiting Scar and Adhesion   Issued 2,367,107
  March 22, 2000   Formation   USC 2883A
   

A-2

--------------------------------------------------------------------------------


2000606249 Japan   Methods for Limiting Scar and Adhesion   JP3745624 registered
Dec. 2, 2005   March 22, 2000   Formation   USC 2883A
    00918281.7 Europe   Methods for Limiting Scar and Adhesion   Patent No.
1165099     March 22, 2000   Formation   USC 2883A
    00918281.7 Belgium   Methods for Limiting Scar and Adhesion   Patent No.
1165099     March 22, 2000   Formation   USC 2883A
    00918281.7 Germany   Methods for Limiting Scar and Adhesion   Patent No.
1165099     March 22, 2000   Formation   USC 2883A
    00918281.7 Spain   Methods for Limiting Scar and Adhesion   Patent No.
1165099     March 22, 2000   Formation   USC 2883A
    00918281.7 France   Methods for Limiting Scar and Adhesion   Patent No.
1165099     March 22, 2000   Formation   USC 2883A
    00918281.7 U.K   Methods for Limiting Scar and Adhesion   Patent No. 1165099
      March 22, 2000   Formation   USC 2883A
    00918281.7 Italy   Methods for Limiting Scar and Adhesion   Patent No.
1165099     March 22, 2000   Formation   USC 2883A
    00918281.7 Netherlands   Methods for Limiting Scar and Adhesion   Patent
No.1165099     March 22, 2000   Formation   USC 2883A
    Foreign Applications in Wound Healing
    2205092 Canada   Use of Angiotensin III and Analogs Thereof in   Pending  
November 14, 1995   Tissue Repair   USC 2430A
    8516267 Japan   Use of Angiotensin III and Analogs Thereof in   Pending  
November 14, 1995   Tissue Repair   Publication No. 2001503729   USC 2430A
    2172493   Use of Angiotensin III and Analogs Thereof in   Pending  
September 19, 1994   Tissue Repair   USC 2430
    02028323.0 European Divisional   Use of Angiotensin II Analogs in Tissue  
Pending   September 19, 1994   Repair   Publication No. 1333034,   USC 2429
    2221730 Canada   Use of Angiotensin II Type II Receptor   Pending   June 6,
1996   Agonists in Tissue Repair   USC 2541
    2000539048 Japan   Wound Healing Compositions   Pending   December 11, 1998
  USC 2767A
   

A-3

--------------------------------------------------------------------------------


Appendix B

09/198,806   Method for Promoting Mesenchymal Stem and   Patent No. 6,248,587  
November 14, 1994   Lineage-Specific Cell Proliferation   Issued June 19, 2001  

A-4

--------------------------------------------------------------------------------


Appendix C

Scope of Plan:     Phase 1 and Phase 2 Clinical Studies     Duration of Plan:  
  Phase 1: July 2006 - December 2007       Phase 2: October 2007 - December 2009
    PHASE 1:   •   Phase I Clinical Study: completed   •   Data Scrub: October
2007   •   Data Lock: October 2007   •   Data Analysis: November 2007   •  
Clinical Study Report: November-December 2007   •   Study Report to FDA:
December 2007     PHASE 2:   Manufacturing (October 2007-March 2008)   •   Ship
API for Phase 2 from Bachem Inventory to Formulator   •  Request Contract for
Drug Product for Phase 2  •  DermaScience Consultant Review of Manufacturing
Facility  •  Manufacturing Contract signed  •  Identify Dispensing Pharmacy  • 
Contract Dispensing Pharmacy  •  Product Manufacturing for Phase 2  •  Delivery
of Batch Records  •  Submission of Batch Records to FDA  •  Delivery to
Inventory Pharmacy  •  Delivery to US Biotest for Analytical  •  Analytical for
Phase 2: HPLC Confirm NorLeu concentration  •  Stability every 6 months through
completion of Phase 2  •  Sterility certificate for manufacture     Toxicology
and Preclinical Pharmacokinetics Prior to Phase 2 (Complete)   •  Send samples
to USC Pharmacology Lab  •  Sample Measurement  •  Report from USC Pharmacology
Lab  •  Ames Assay (Contract, Ames Testing Phase, Final Report)  •  Micronucleus
Assay (Contract, Testing, Final Report)  •  Ocular Irritation (Contract, Test,
Final Report)  


A-5

--------------------------------------------------------------------------------


Regulatory Tasks Prior to Phase 2 (October 2007 - March 2008)   •  Phase 2
protocol revised by Laura Bolton  •  Phase 2 review Lia van Risjwick  •  Phase 2
protocol reviewed by physician consultants  •  Phase 2 protocol revised G.
diZerega  •  Phase 2 DSCI Final Review  •  Phase 2 protocol to FDA  •  Phase 2
protocol FDA approved     Preparation: Phase 2 Study (October 2007 - April 2008)
  •  Identify and contact PIs (N=5), obtain CDAs  •  Pre-study site visits  • 
Investigator Agreements  •  Collect Regulatory Documents  •  Design Case Report
Forms  •  Print Case Report Forms  •  IRB Submissions at each site  •  IRB
Approvals  •  Phase 2 Clinical Trial Insurance     Phase 2 Study (March 2008 -
December 2009)   •  Study Initiation Visits  •  First Patient Enrolled  •  First
Patient Treated  •  Phase 2 Enrollment  •  Last Patient Enrolled  •  Treatment
and Follow-up Phase  •  Data Scrub  •  Data Lock  •  Closeout Visits  •  Data
Analysis  •  Preparation and Submission of Clinical Study Report     Toxicology
Studies Conducted during Phase 2 (January - December 2008)   •  Teratology
Studies: Rat, Dose-Finding  •  Teratology: Rat, Final  •  Teratology Studies:
Rabbit, Dose-Finding  •  Teratology Studies: Rabbit, Final  •  CNS Safety
Pharmacology  •  Respiratory Pharmacology 


A-6